DETAILED ACTION
Notices to Applicant
This communication is a Non-Final Action on the merits. Claims 1-5, 7-9, 13-16, 18, and 20 as filed 07/20/2022, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
Priority
The present application claims priority benefit to PRO 63/038,397, filed 06/12/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, 13-16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 recites the limitation "the plurality of documents" in lined 22-23.  There is insufficient antecedent basis for this limitation in the claim. Independent Claims 15 and 20 recite substantially similar limitations, which each also fail to recite sufficient antecedent basis for the limitation in the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7-11, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2021/0109915 A1 (hereinafter “Godden et al.”) in view of U.S. Patent Application Pub. No. 2019/0131016 A1 (hereinafter “Cohen et al.”), U.S. Patent Application Pub. No. 2021/0027868 A1 (hereinafter “McNeil et al.”), and U.S. Patent Application Pub. No. 2008/0301122 A1 (hereinafter “Almeida et al.”). 
RE: Claim 1 (Currently Amended) Godden et al. teaches the claimed: 
1. A model-assisted system for extracting patient information, the system comprising: at least one processor programmed to: access a database storing a plurality of medical records associated with a plurality of patients ((Godden et al., [0005], [0015], [0040]) (one or more processors for accessing a database of user profiles associated with EMR data));
identify, based on an input by a user through a user interface, a date associated with [[the]] a patient of the subset of the plurality of patients ((Godden et al., [0055], [0073], [0096]) (reports are generated as requested by the user e.g. via the report initiation data generated at the user computing entity which may comprise a user interface; any variety of data retrieval parameters may be specified, such as diagnoses with corresponding index dates and/or the like));
included in the plurality of documents into a second machine learning model, the second machine learning model being trained using second training data to indicate dates associated with the condition; determine, based on a second output from the second machine learning model, whether the patient is associated with the condition relative to the date ((Godden et al., [0041], [0081], [0093]) (database as it refers to a structure or unstructured collection of information/data that is stored in a computer-readable storage medium; the first level of the machine learning model may be configured to determine particular data necessary for the generation of the report type (e.g., a report type for charting the duration of a particular condition would require data indicating the initial diagnosis and data indicating a final date of treatment), this first level of the machine-learning model may be trained utilizing data of historical reports (e.g., based at least in part on reports generated previously by the analytic computing entity, reports retrieved from one or more data sources, and/or the like); the extraction tool may generate data indicative of the earliest date of diagnosis from patients reflected within the consolidated data set and/or may generate a timescale until an identified index date, wherein such summary data may be generated and/or identified utilizing machine learning algorithms, configured to parse medical data received for each a plurality of patients to identify relevant data indicative of a diagnosis of a particular condition of interest and to identify dates associated with the identified diagnosis)); and 
generate an output indicating whether the patient is associated with the condition and whether the patient is associated with the condition relative to the date ((Godden et al., [0081]) (the extraction tool may generate data indicative of the earliest date of diagnosis from patients reflected within the consolidated data set and/or may generate a timescale until an identified index date wherein such summary data may be generated and/or identified utilizing machine learning algorithms)).  
Godden et al. fails to explicitly teach, but Cohen et al. teaches the claimed:
Input unstructured information included in the plurality of medical records into a first machine learning model, the first machine learning model being trained using first training data to identify patients associated with a condition; identify, based on a first output from the first machine learning model, a subset of the plurality of patients, the subset of the plurality of patients being associated with the condition ((Cohen et al., [0260], [0319], [0325], Fig. 11) (each database also may comprise both structure and unstructured data; a machine learning system is used to identify a cohort population relative to the individual patient based upon information e.g. medical history, positive or negative diagnosis, etc., from a large volume of patients; each patient of the large volume of patients are classified into a category of the cohort)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the trained machine learning system to identify a cohort population and categories thereof based upon medical information as taught by Cohen et al. within the method and system for utilizing machine learning to generate medical research reports from a plurality of health data storage systems as taught by Godden et al. with the motivation for promoting artificial intelligence and machine learning systems to be used in aid of early detection and diagnosis of medical conditions as patient data is scattered across different computer systems in both structure and unstructured form (Cohen et al., [0009], [0010]). 
Godden et al. and Cohen et al. fail to explicitly teach, but McNeil et al. teaches the claimed: 
identify, within the plurality medical records, one or more documents associated with the patient and having a timestamp prior to a cutoff date ((McNeil et al., [0023]) (temporal considerations may also be included in the determination of medical condition(s) associated with the user since a number of medical conditions may be long term medical conditions; a cognitive evaluation of patient information may take into consideration the timestamps and/or temporal indicators associated with patient information when determining what medical condition(s) apply to the patient currently)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the training of machine learning predictive models to determine the medical condition associated with a user from unstructured patient information as taught by McNeil et al. within the method and system for utilizing machine learning to generate medical research reports from a plurality of health data storage systems as taught by Godden et al. and the trained machine learning system to identify a cohort population and categories thereof based upon medical information as taught by Cohen et al. with the motivation for promoting improved health of a user through tailoring content filtering automatically to the medical conditions of the user (McNeil, [0018]). 
Godden et al., Cohen et al., and McNeil et al., fail to explicitly teach, but Almeida et al. teaches the claimed: 
the cutoff date being based on a predetermined buffer period before or after the date ((Almeida et al., [0023], [0067]) (For the sake of simplicity a range of number of days around a central date of +/-1 day has been selected as an example to aid the description of the invention;  it would be possible to change the range of the search criterial from a broader i.e. predetermine buffer period before or after the date, to a more narrow range e.g. the case where a flexible date range is entered with the first search criteria i.e. with a buffer period and then narrowed down to a specific date for the second search criteria i.e. the cutoff date)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine broad to narrow flexible date search criteria as taught by Almeida et al. within the method and system for utilizing machine learning to generate medical research reports from a plurality of health data storage systems as taught by Godden et al., the trained machine learning system to identify a cohort population and categories thereof based upon medical information as taught by Cohen et al., and the training of machine learning predictive models to determine the medical condition associated with a user from unstructured patient information as taught by McNeil et al. with the motivation of searching a large dataset through the advantage of performing a flexible request by performing successive nonflexible requests by extending the date range (Almeida et al., [0002], [0024]). 
RE: Claim 4 (Original) Godden et al., Cohen et al., McNeil et al., and Almeida et al. teach the claimed:
4. The system of claim 1, wherein the condition includes a diagnosed condition of the patient date ((Godden et al., [0081]) (the extraction tool may generate data indicative of the earliest date of diagnosis from patients reflected within the consolidated data set)).
RE: Claim 5 (Original) Godden et al., Cohen et al., McNeil et al., and Almeida et al. teach the claimed:
5. The system of claim 1, wherein determining whether the patient is associated with the condition includes determining whether the patient has been tested for the condition ((Godden et al., [0064]) (The individual records may additionally comprise provider notes generated during the visit, consultation, and/or the like; prescriptions and/or other medication provided to the patient; results of tests performed; imaging results generated; and/or the like)).
RE: Claim 7 (Original) Godden et al., Cohen et al., McNeil et al., and Almeida et al. teach the claimed:
7. The system of claim 1, wherein identifying the date includes identifying at least one of a start date or an end date for a line of treatment for the patient in association with the condition ((Godden et al., [0087[) (the quality control tool may be configured to perform consistency checks within longitudinal patient data to ensure data integrity, such as treatment for a condition should not begin prior to the initial diagnosis for the condition wherein finding inconsistent longitudinal data, such as dates indicated the occurrence of various processes occurring out of order may be flagged as potentially erroneous)). 
RE: Claim 8 (Original) Godden et al., Cohen et al., McNeil et al., and Almeida et al. teach the claimed:
8. The system of claim 1, wherein identifying the date includes identifying a plurality of dates and wherein determining whether the patient is associated with the condition includes determining whether the patient is associated with the condition relative to each of the plurality of dates ((Godden et al., [0073]) (a variety of data retrieval parameters may be specified, such as the non-limiting examples of patient ages (or dates of birth), patient's provisional diagnoses, confirmed diagnoses, differential diagnoses, (with corresponding index dates, if necessary), and/or the like, i.e. corresponding index dates interpreted as a plurality of dates relative to the medical condition as a data retrieval parameter)).
RE: Claim 9 (Original) Godden et al., Cohen et al., McNeil et al., and Almeida et al. teach the claimed:
9. The system of claim 8, wherein the plurality of dates each include a start dates for a particular line of treatment for the patient in association with the condition ((Godden et al., [0087[) (the quality control tool may be configured to perform consistency checks within longitudinal patient data to ensure data integrity, such as treatment for a condition should not begin prior to the initial diagnosis for the condition wherein finding inconsistent longitudinal data, such as dates indicated the occurrence of various processes occurring out of order may be flagged as potentially erroneous)).
RE: Claim 13 (Currently Amended) Godden et al., Cohen et al., McNeil et al., and Almeida et al. teach the claimed:
13. The system of claim 1, programmed to: […] and  determine, using the second machine learning model and based on the unstructured information included in the plurality of medical records, whether each of the plurality of patients is associated with the condition relative to the date ((Godden et al., [0041], [0070], [0081], [0093]) (database as it refers to a structure or unstructured collection of information/data that is stored in a computer-readable storage medium; the report initiation data may identify the types of patients to be included in the retrospective analysis ( e.g., based at least in part on particular attributes reflected with background data of the patient, such as patient age ranges, patient genders, specific characteristics of patient medical histories, and/or the like); the first level of the machine learning model may be configured to determine particular data necessary for the generation of the report type (e.g., a report type for charting the duration of a particular condition would require data indicating the initial diagnosis and data indicating a final date of treatment), this first level of the machine-learning model may be trained utilizing data of historical reports (e.g., based at least in part on reports generated previously by the analytic computing entity, reports retrieved from one or more data sources, and/or the like); the extraction tool may generate data indicative of the earliest date of diagnosis from patients reflected within the consolidated data set and/or may generate a timescale until an identified index date, wherein such summary data may be generated and/or identified utilizing machine learning algorithms, configured to parse medical data received for each a plurality of patients to identify relevant data indicative of a diagnosis of a particular condition of interest and to identify dates associated with the identified diagnosis)); and 
wherein the output identifies a group of the subset of the plurality of patients associated with the condition relative to the date ((Godden et al., [0081]) (the extraction tool may generate data indicative of the earliest date of diagnosis from patients reflected within the consolidated data set and/or may generate a timescale until an identified index date wherein such summary data may be generated and/or identified utilizing machine learning algorithms)).
Godden et al., Cohen et al., and Almeida et al. fail to explicitly teach, but McNeil et al. teaches the claimed: 
determine, using the first machine learning model and based on the unstructured information, whether each of the subset of the plurality of patients is associated with the condition ((McNeil et al., [0021], [0052], [0057]) (patient information comprises data from any source computing system that provides structured or unstructured content and may contain information that indicates a medical condition of the user of interest; the cognitive computing system obtains patient information from the various patient information sources, extracts features from this patient information, and applied the knowledge learned through training of the predictive models to thereby learn a health state of a user e.g. the medical conditions associated with the user; the cognitive computing system implements a technology platform encompassing machine learning; the predictive models of the cognitive computing system may be specifically trained to identify particular medical conditions such that multiple predictive models may be implemented by the cognitive computer system and applied to the patient information)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the training of machine learning predictive models to determine the medical condition associated with a user from unstructured patient information as taught by McNeil et al. within the method and system for utilizing machine learning to generate medical research reports from a plurality of health data storage systems as taught by Godden et al. the trained machine learning system to identify a cohort population and categories thereof based upon medical information as taught by Cohen et al., and the broad to narrow flexible date search criteria as taught by Almeida et al.  with the motivation for promoting improved health of a user through tailoring content filtering automatically to the medical conditions of the user (McNeil, [0018]). 
RE: Claim 14 (Currently Amended) Godden et al., Cohen et al., McNeil et al., and Almeida et al. teach the claimed:
14. The system of claim 1, wherein the at least one processor is further programmed to transmit the output to at least one of a healthcare provider or a research entity ((Godden et al., [0097], [0098]) (the reporting tool may refer to a look-up data table and/or a defined ruleset (which may be generated at least in part based on input received from researchers and/or clinicians); the reporting tool may then utilize attributes of the generated reports within the machine-learning algorithm to determine whether the output reports are relevant to the user)).
RE: Claim 15 (Currently Amended) Godden et al. teaches the claimed: 
15. A computer-assisted method for extracting patient information, the method comprising: accessing a database storing a plurality of medical records associated with a plurality of patients ((Godden et al., [0005], [0015], [0040]) (one or more processors for accessing a database of user profiles associated with EMR data));
Identifying, based on an input by a user through a user interface, a date associated with [[the]] a patient of the subset of the plurality of patients ((Godden et al., [0055], [0073], [0096]) (reports are generated as requested by the user e.g. via the report initiation data generated at the user computing entity which may comprise a user interface; any variety of data retrieval parameters may be specified, such as diagnoses with corresponding index dates and/or the like));
included in the plurality of documents into a second machine learning model, the second machine learning model being trained used second training data to indicate dates associated with the condition; determining, based on a second output from the second machine learning model, whether the patient is associated with the condition relative to the date ((Godden et al., [0041], [0081], [0093]) (database as it refers to a structure or unstructured collection of information/data that is stored in a computer-readable storage medium; the first level of the machine learning model may be configured to determine particular data necessary for the generation of the report type (e.g., a report type for charting the duration of a particular condition would require data indicating the initial diagnosis and data indicating a final date of treatment), this first level of the machine-learning model may be trained utilizing data of historical reports (e.g., based at least in part on reports generated previously by the analytic computing entity, reports retrieved from one or more data sources, and/or the like); the extraction tool may generate data indicative of the earliest date of diagnosis from patients reflected within the consolidated data set and/or may generate a timescale until an identified index date, wherein such summary data may be generated and/or identified utilizing machine learning algorithms, configured to parse medical data received for each a plurality of patients to identify relevant data indicative of a diagnosis of a particular condition of interest and to identify dates associated with the identified diagnosis)); and 
generating an output indicating whether the patient is associated with the condition and whether the patient is associated with the condition relative to the date ((Godden et al., [0081]) (the extraction tool may generate data indicative of the earliest date of diagnosis from patients reflected within the consolidated data set and/or may generate a timescale until an identified index date wherein such summary data may be generated and/or identified utilizing machine learning algorithms)).
Godden et al. fails to explicitly teach, but Cohen et al. teaches the claimed:
Inputting unstructured information included in the plurality of medical records into a first machine learning model, the first machine learning model being trained using first training data to identify patients associated with a condition; identifying, based on a first output from the first machine learning model, a subset of the plurality of patients, the subset of the plurality of patients being associated with the condition ((Cohen et al., [0260], [0319], [0325], Fig. 11) (each database also may comprise both structure and unstructured data; a machine learning system is used to identify a cohort population relative to the individual patient based upon information e.g. medical history, positive or negative diagnosis, etc., from a large volume of patients; each patient of the large volume of patients are classified into a category of the cohort)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the trained machine learning system to identify a cohort population and categories thereof based upon medical information as taught by Cohen et al. within the method and system for utilizing machine learning to generate medical research reports from a plurality of health data storage systems as taught by Godden et al. with the motivation for promoting artificial intelligence and machine learning systems to be used in aid of early detection and diagnosis of medical conditions as patient data is scattered across different computer systems in both structure and unstructured form (Cohen et al., [0009], [0010]). 
Godden et al. and Cohen et al. fail to explicitly teach, but McNeil et al. teaches the claimed: 
identify, within the plurality medical records, one or more documents associated with the patient and having a timestamp prior to a cutoff date ((McNeil et al., [0023]) (temporal considerations may also be included in the determination of medical condition(s) associated with the user since a number of medical conditions may be long term medical conditions; a cognitive evaluation of patient information may take into consideration the timestamps and/or temporal indicators associated with patient information when determining what medical condition(s) apply to the patient currently)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the training of machine learning predictive models to determine the medical condition associated with a user from unstructured patient information as taught by McNeil et al. within the method and system for utilizing machine learning to generate medical research reports from a plurality of health data storage systems as taught by Godden et al. and the trained machine learning system to identify a cohort population and categories thereof based upon medical information as taught by Cohen et al. with the motivation for promoting improved health of a user through tailoring content filtering automatically to the medical conditions of the user (McNeil, [0018]). 
Godden et al., Cohen et al., and McNeil et al., fail to explicitly teach, but Almeida et al. teaches the claimed: 
the cutoff date being based on a predetermined buffer period before or after the date ((Almeida et al., [0023], [0067]) (For the sake of simplicity a range of number of days around a central date of +/-1 day has been selected as an example to aid the description of the invention;  it would be possible to change the range of the search criterial from a broader i.e. predetermine buffer period before or after the date, to a more narrow range e.g. the case where a flexible date range is entered with the first search criteria i.e. with a buffer period and then narrowed down to a specific date for the second search criteria i.e. the cutoff date)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine broad to narrow flexible date search criteria as taught by Almeida et al. within the method and system for utilizing machine learning to generate medical research reports from a plurality of health data storage systems as taught by Godden et al., the trained machine learning system to identify a cohort population and categories thereof based upon medical information as taught by Cohen et al., and the training of machine learning predictive models to determine the medical condition associated with a user from unstructured patient information as taught by McNeil et al. with the motivation of searching a large dataset through the advantage of performing a flexible request by performing successive nonflexible requests by extending the date range (Almeida et al., [0002], [0024]). 
RE: Claim 18 (Original) Godden et al., Cohen et al., McNeil et al., and Almeida et al. teach the claimed:
18. The method of claim 15, wherein identifying the date includes identifying at least one of a start date or an end date for a line of treatment for the patient in association with the condition ((Godden et al., [0087[) (the quality control tool may be configured to perform consistency checks within longitudinal patient data to ensure data integrity, such as treatment for a condition should not begin prior to the initial diagnosis for the condition wherein finding inconsistent longitudinal data, such as dates indicated the occurrence of various processes occurring out of order may be flagged as potentially erroneous)).
RE: Claim 20 (Currently Amended) Godden et al. teaches the claimed: 
20. A non-transitory computer-readable medium storing instructions executable by at least one processor to perform a method, the method comprising: accessing a database storing a plurality of medical records associated with a plurality of patients ((Godden et al., [0005], [0015], [0040]) (a non-transitory computer readable medium having computer instructions for accessing a database of user profiles associated with EMR data));
identifying, based on an input by a user through a user interface, a date associated with [[the]] a patient of the subset of the plurality of patients ((Godden et al., [0055], [0073], [0096]) (reports are generated as requested by the user e.g. via the report initiation data generated at the user computing entity which may comprise a user interface; any variety of data retrieval parameters may be specified, such as diagnoses with corresponding index dates and/or the like));
included in the plurality of documents into a second machine learning model, the second machine learning model being trained using second training data to indicate dates associated with the condition; determining, based on a second output from the second machine learning model, whether the patient is associated with the condition relative to the date ((Godden et al., [0041], [0081], [0093]) (database as it refers to a structure or unstructured collection of information/data that is stored in a computer-readable storage medium; the first level of the machine learning model may be configured to determine particular data necessary for the generation of the report type (e.g., a report type for charting the duration of a particular condition would require data indicating the initial diagnosis and data indicating a final date of treatment), this first level of the machine-learning model may be trained utilizing data of historical reports (e.g., based at least in part on reports generated previously by the analytic computing entity, reports retrieved from one or more data sources, and/or the like); the extraction tool may generate data indicative of the earliest date of diagnosis from patients reflected within the consolidated data set and/or may generate a timescale until an identified index date, wherein such summary data may be generated and/or identified utilizing machine learning algorithms, configured to parse medical data received for each a plurality of patients to identify relevant data indicative of a diagnosis of a particular condition of interest and to identify dates associated with the identified diagnosis)); and 
generating an output indicating whether the patient is associated with the condition and whether the patient is associated with the condition relative to the date ((Godden et al., [0081]) (the extraction tool may generate data indicative of the earliest date of diagnosis from patients reflected within the consolidated data set and/or may generate a timescale until an identified index date wherein such summary data may be generated and/or identified utilizing machine learning algorithms)).
Godden et al. fails to explicitly teach, but Cohen et al. teaches the claimed:
Inputting unstructured information included in the plurality of medical records into a first machine learning model, the first machine learning model being trained using first training data to identify patients associated with a condition; identifying, based on a first output from the first machine learning model, a subset of the plurality of patients, the subset of the plurality of patients being associated with the condition ((Cohen et al., [0260], [0319], [0325], Fig. 11) (each database also may comprise both structure and unstructured data; a machine learning system is used to identify a cohort population relative to the individual patient based upon information e.g. medical history, positive or negative diagnosis, etc., from a large volume of patients; each patient of the large volume of patients are classified into a category of the cohort)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the trained machine learning system to identify a cohort population and categories thereof based upon medical information as taught by Cohen et al. within the method and system for utilizing machine learning to generate medical research reports from a plurality of health data storage systems as taught by Godden et al. with the motivation for promoting artificial intelligence and machine learning systems to be used in aid of early detection and diagnosis of medical conditions as patient data is scattered across different computer systems in both structure and unstructured form (Cohen et al., [0009], [0010]). 
Godden et al. and Cohen et al. fail to explicitly teach, but McNeil et al. teaches the claimed: 
identifying, within the plurality medical records, one or more documents associated with the patient and having a timestamp prior to a cutoff date ((McNeil et al., [0023]) (temporal considerations may also be included in the determination of medical condition(s) associated with the user since a number of medical conditions may be long term medical conditions; a cognitive evaluation of patient information may take into consideration the timestamps and/or temporal indicators associated with patient information when determining what medical condition(s) apply to the patient currently)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the training of machine learning predictive models to determine the medical condition associated with a user from unstructured patient information as taught by McNeil et al. within the method and system for utilizing machine learning to generate medical research reports from a plurality of health data storage systems as taught by Godden et al. and the trained machine learning system to identify a cohort population and categories thereof based upon medical information as taught by Cohen et al. with the motivation for promoting improved health of a user through tailoring content filtering automatically to the medical conditions of the user (McNeil, [0018]). 
Godden et al., Cohen et al., and McNeil et al., fail to explicitly teach, but Almeida et al. teaches the claimed: 
the cutoff date being based on a predetermined buffer period before or after the date ((Almeida et al., [0023], [0067]) (For the sake of simplicity a range of number of days around a central date of +/-1 day has been selected as an example to aid the description of the invention;  it would be possible to change the range of the search criterial from a broader i.e. predetermine buffer period before or after the date, to a more narrow range e.g. the case where a flexible date range is entered with the first search criteria i.e. with a buffer period and then narrowed down to a specific date for the second search criteria i.e. the cutoff date)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine broad to narrow flexible date search criteria as taught by Almeida et al. within the method and system for utilizing machine learning to generate medical research reports from a plurality of health data storage systems as taught by Godden et al., the trained machine learning system to identify a cohort population and categories thereof based upon medical information as taught by Cohen et al., and the training of machine learning predictive models to determine the medical condition associated with a user from unstructured patient information as taught by McNeil et al. with the motivation of searching a large dataset through the advantage of performing a flexible request by performing successive nonflexible requests by extending the date range (Almeida et al., [0002], [0024]). 
Claims 2-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2021/0109915 A1 (hereinafter “Godden et al.”) in view of U.S. Patent Application Pub. No. 2019/0131016 A1 (hereinafter “Cohen et al.”), U.S. Patent Application Pub. No. 2021/0027868 A1 (hereinafter “McNeil et al.”), and U.S. Patent Application Pub. No. 2008/0301122 A1 (hereinafter “Almeida et al.”), and further in view of U.S. Patent Application Pub. No. 2020/0176098 A1 (hereinafter “Lucas et al.”). 
RE: Claim 2 (Original) Godden et al., Cohen et al., McNeil et al., and Almeida et al. teach the claimed:
2. The system of claim 1. 
Godden et al. Cohen et al., McNeil et al., and Almeida et al. fail to explicitly teach, but Lucas et al. teaches the claimed: 
wherein the condition includes a diagnosed metastatic site associated with the patient ((Lucas et al., [0042]) (medical data may include numerous fields including patient demographics such as diagnosis dates, clinical diagnoses such as date of initial diagnosis, date of metastatic diagnosis, cancer staging, tumor characterization, tissue of origin, etc.)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the medical data including clinical diagnoses such as metastatic diagnosis as taught by Lucas et al. within the method and system for utilizing machine learning to generate medical research reports from a plurality of health data storage systems as taught by Godden et al., the trained machine learning system to identify a cohort population and categories thereof based upon medical information as taught by Cohen et al., the training of machine learning predictive models to determine the medical condition associated with a user from unstructured patient information as taught by McNeil et al., and the broad to narrow flexible date search criteria as taught by Almeida et al. with the motivation of capturing and storing critical components of a patient’s medical record from multiple sources from multiple difficult to account for entries (Lucas et al., [0003]-[0004]). 
RE: Claim 3 (Original) Godden et al., Cohen et al., McNeil et al., and Almeida et al. and Lucas et al. teach the claimed: 
3. The system of claim 2, wherein the diagnosed metastatic site includes a brain metastasis ((Lucas et al., [0042]) (medical data may include numerous fields including patient demographics such as diagnosis dates, clinical diagnoses such as date of initial diagnosis, date of metastatic diagnosis, cancer staging, tumor characterization, tissue of origin, etc.; other normalized results may include each main cancer site (brain, lung, liver, ovary, bone marrow, etc.))).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the medical data including clinical diagnoses such as metastatic diagnosis and the cancer site may be the brain as taught by Lucas et al. within the method and system for utilizing machine learning to generate medical research reports from a plurality of health data storage systems as taught by Godden et al., the trained machine learning system to identify a cohort population and categories thereof based upon medical information as taught by Cohen et al., the training of machine learning predictive models to determine the medical condition associated with a user from unstructured patient information as taught by McNeil et al., and the broad to narrow flexible date search criteria as taught by Almeida et al. with the motivation of capturing and storing critical components of a patient’s medical record from multiple sources from multiple difficult to account for entries (Lucas et al., [0003]-[0004]). 
RE: Claim 16 (Original) Godden et al. and McNeil et al. teach the claimed:
16. The method of claim 15.
Godden et al. and McNeil et al. fails to explicitly teach, but Lucas et al. teaches the claimed: 
wherein the condition includes a diagnosed metastatic site associated with the patient ((Lucas et al., [0042]) (medical data may include numerous fields including patient demographics such as diagnosis dates, clinical diagnoses such as date of initial diagnosis, date of metastatic diagnosis, cancer staging, tumor characterization, tissue of origin, etc.)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the medical data including clinical diagnoses such as metastatic diagnosis as taught by Lucas et al. within the method and system for utilizing machine learning to generate medical research reports from a plurality of health data storage systems as taught by Godden et al., the trained machine learning system to identify a cohort population and categories thereof based upon medical information as taught by Cohen et al., the training of machine learning predictive models to determine the medical condition associated with a user from unstructured patient information as taught by McNeil et al., and the broad to narrow flexible date search criteria as taught by Almeida et al. with the motivation of capturing and storing critical components of a patient’s medical record from multiple sources from multiple difficult to account for entries (Lucas et al., [0003]-[0004]).
Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 07/20/2022. 
In the remarks, Applicant argues in substance that: 
Regarding the prior art rejection of Claims 1-5, 7-9, 13-16, 18, and 20, Applicant argues that previously cited references Godden, McNeil, Lucas, and Almeida each fail to teach or disclose all of the limitations of the currently amended claims. 
In response to Applicant’s argument that (a), Examiner respectfully submits that new and amended recitations and citations have been applied in light of the amendments to the claims. Examiner further submits that newly cited reference, Cohen et al., is cited as teaching part of the newly amended limitations of independent claims 1, 15, and 20. 
First, in response to Applicant’s argument that Godden et al. fails to disclose does not teach both the first and second models of claim 1, Examiner respectfully submits new and amended references and citations in light of the amendment. Examiner respectfully submits that Godden et al. is only cited as teaching the second machine learning model of claim 1, not both. Examiner respectfully submits that newly cited reference Cohen et al. is relied upon as teaching the filtering out of patients with a first machine learning model to identify a cohort and classification of patients associated with a medical condition. See Cohen et al. at Fig 11. 
Second, in response to Applicant’s argument that Godden fails to disclose identifying a plurality documents having a timestamp prior to a cutoff date, Examiner respectfully submits that reference McNeil et al. teaches this limitation. See McNeil at [0023].  
Lastly, in response to Applicant’s argument regarding reference Almeida et al., Examiner respectfully disagrees. While Almeida et al. exemplary describes a flight search system, Examiner respectfully submits that Almeida is directed to solving the technical problem of simultaneously searching for flexible and non-flexible requests without two separate requests. The present Application Specification describes the limitation of “identifying … a plurality of documents having a timestamp prior to a cutoff date … based on a predetermined buffer period before or after the date,” as “buffer 630 may be a buffer of I day, 7 days, 2 weeks, or any other suitable time period after date 620. This may ensure documents dated just after the reference date that may still contain relevant information are not excluded from analysis.” Almeida et al. teaches, “For the sake of simplicity a range of number of days around a central date of +/-1 day has been selected as an example to aid the description of the invention.” See Almeida et al., [0034]. In this way, Almeida et al. teaches the technical solution to the same  technical problem of the currently amended claim 1. 
Accordingly, Examiner maintains the 103 rejection of Claims 1-5, 7-9, 13-16, 18, and 20 for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2020/0211716 A1 teaches medical records including diagnosis, treatment, and outcomes and corresponding dates for metastatic cancer and machine learning analysis thereof ([0057], [0058]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./
Examiner, Art Unit 3626      

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626